DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 2/28/2019.
Claims 1-6 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John M. Bollinger (Reg. NO# 65711) on 2/17/2021.


Please amend the patent application as following:

For drawing:
I. The two “PHYSICAL HOST A, B” of Fig. 7 should be “PHYSICAL MACHINES A, B”.

For claims:
1. A computer system comprising a plurality of virtual machines which are communicable via a virtual network, wherein a plurality of physical hosts running the plurality of virtual machines, and a physical machine which is communicable with the plurality of virtual machines in an environment that differs from the environment of the virtual network, comprising:
a storage unit which stores communication information that passes through a path control virtual machine from the plurality of virtual machines each of the plurality of virtual machines and the physical machine, virtual machine information which shows a status of use of the plurality of virtual machines, placement information which shows a corresponding physical host from the plurality of physical hosts in which each of the plurality of virtual machines is placed, physical resource information which shows a status of use of physical resources in the plurality of physical hosts, and path information which shows a path of communication between each pair of the plurality of physical hosts and between each of the plurality of physical hosts 
a placement processing unit which selects a physical host from the plurality of physical hosts in which the path control virtual machine can be placed based on the virtual machine information, the placement information and the physical resource information, and calculates a communication cost on an assumption that the path control virtual machine is placed in the selected physical host based on the communication information, the placement information and the path information; and
a hypervisor of the selected physical host creates the path control virtual machine at the selected physical host. 

2. The computer system according to claim 1,
wherein the communication information includes information of a packet count indicating a data amount of the communication between each of the plurality of virtual machines and the physical machine,
wherein the path information includes information of a hop count indicating a number of devices having a function of path selection between each pair of the plurality of physical hosts and between each of the plurality of physical hosts 
wherein the placement processing unit calculates the communication cost for each virtual machine based on the packet count and the hop count.

3. The computer system according to claim 2,
having a lowest total communication cost 

5. The computer system according to claim 1,
wherein, when the placement processing unit determines that each of calculated communication costs exceeds a threshold, the placement processing unit determines to add a new path control virtual machine, assumes communication so as to level a load between the path control virtual machine and the new path control virtual machine based on the communication information, selects a physical host from the plurality of physical hosts in which the new path control virtual machine can be placed based on the virtual machine information, the placement information and the physical resource information, and calculates a communication cost on an assumption that the new path control virtual machine is placed in the selected physical host based on the communication information, the placement information and the path information.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-5 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claim 1, the primary reason for allowance is “a placement processing unit which selects a physical host from the plurality of physical hosts in which the path control virtual machine can be placed based on the virtual machine information, the placement information and the physical resource information, and calculates a communication cost on an assumption that the path control virtual machine is placed in the selected physical host based on 

The followings are some found prior art references:

Blum et al. (US PGPUB 20180329788 A1, hereafter Blum) discloses: a path control VM performs path control functionality between VMs of a virtual network and a physical machine of a physical network (see Figs. 1, 4, 5A, [0021] and [0042]-[0043]; “controls data flow between test lab 115 and the back end 122 that isolates the test lab from the back end 122” and “while the DMZ VM controls data flow from the test lab 115 to the back end 122 such that test lab 115 cannot communicate directly with the back end 122”, “Virtual lab VM1 518-1, fuzzing lab VM2 518-2 . . . fuzzing lab VMN 518-N are within untrusted network 418 of untrusted user code and each is accessed through respective NIC 517-1, NIC 517-2 . . . NIC 517-N via virtual network 516”, emphasis added. Note: backend 122 is a physical machine of a physical network that is isolated from the test lab 115 having virtual network and a DMZ VM controls the communications between the VMs of test lab 115 and the backend 122).

Neogi et al. (US PGPUB 20170257424 A1, hereafter Neogi) discloses: placing a virtualized instance in a selected physical host (see Figs. 4, 7 and [0093]; “candidate hosts of that data center 700 that satisfy both compute requirements and network requirements for the Dbserver container can be identified”), wherein the selected physical host is determined based on virtualized instance information that shows a status of resource requirement of the virtualized instance and physical resource information that shows a status of physical resource availability of a plurality compute requirements and network requirements for Dbserver container”, emphasis added), communication information that shows network requirement of the virtualized instance and path information that shows a path of assumption that the virtualized instance to be placed to a physical machine/node (see 450, 460 and 470 of Fig. 4, [0093]-[0096]; “satisfy both compute requirements and network requirements for Dbserver container”, emphasis added. “Traffic(Zone 720, Zone 740)”, “Traffic(Zone 710, Zone 740)” and “Traffic(Zone 730, Zone 740)” from [0094]-[0096] are the path information and “20 Gbps bandwidth requirement between the Dbserver container 330 and the Appserver container 320” are the communication information).

Smith (US PGPUB 20100027420 A1) discloses: placing a virtual machine in a server that having lowest weighted path cost (see [0032]).
Acer et al. (US PGPUB 20140149493 A1) discloses: placing VMs onto physical machines with low-cost connections (see [0040]).

Fujino (US PGPUB 20060209697 A1) discloses: path costs are calculated based on at least the number of hops in a path on which packets are transmitted and received, packet size determined (see Claim 2).

Wang (US PGPUB 20190018698 A1) discloses: a method of placing the virtual computing instances among hosts includes determining communication traffic between each different pair of the virtual computing instances, determining slots of available resources in the hosts, where 
Tripathi et al. (US Patent 8370530 B2) discloses: migrating a control virtual machine that controls a network express manager from a source host to a target host (see Fig. 7 and lines 12-34 of col. 11).
Su et al. (US PGPUB 20150378760 A1) discloses: a target host for migrated VMs is determined based on the target host has sufficient CPU and memory resources available in order to instantiate and execute the migrated VMs (see [0022]).

Sridharan et al. (US PGPUB 20130047151 A1) discloses: a virtualization to control communication between a virtualized network and a non-virtualized entity (see Claim 11).
Rajendran et al. (US PGPUB 20140169215 A1) discloses: a gateway connects a VXLAN network to a VLAN, i.e., physical network (see Fig. 1 and [0021]).
Zhu et al. (US PGPUB 20170289065 A1) discloses: a network container transmits packets between a physical network and a virtual network (see Fig. 2 and [0054]).


Zhu et al. (US PGPUB 20170337086 A1) discloses: a communication cost between two virtual machines is a quantity of switches between the two virtual machines when the two virtual machines do not belong to a same physical server and a preset value when the two virtual machine belong to a same physical server (see Claim 1).
Sadot (US PGPUB 20030149755 A1) discloses: communication cost of a route includes communication cost of the route, the length of the route, i.e., number of hops of the route, the maximal packet size of the route (see [0051]).


None of the prior art references, alone or in combination, disclose selecting concepts of a physical host for a path control VM of a virtual network that performs path control functionality between VMs of the virtual network and a physical machine of a physical network based on communication information, placement information and path information, wherein the communication information is some information that passes through the path control VM from the VMs of the virtual network to the physical machine of the physical network, the placement information shows physical hosts for the path control VM and VMs of the virtual network and the path information shows path of communication between pair of physical hosts of the virtual network and between the physical host of the virtual network and the physical machine of the physical network. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196